DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendments of claim 8 and the cancellation of claims 1 – 7, 9 – 10, 14, & 18 – 20. Additionally, the Examiner acknowledges the amendments of claim 8 and the specification removes the new matter objected/rejected to in the previous office action.

Allowable Subject Matter
Claims 8, 11 – 13, & 15 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The previously cited prior art includes the following:
Yamada (US 2009/0169904 A1),
Yong et al. (KR-10-2016-0108088), 
McCormick et al. (US 2006/0061272 A1), 
Zhang (WO 2018/214634 A1), Shepherd (US Pat. No. 5,137,787), & 
Johnson et al. (US 2019/0127609 A1). 
The previously cited prior art fail to teach or suggest Applicant’s claimed OLED encapsulation structure comprising an “auxiliary film extends to the base layer along the peripheral surface of the OLED encapsulation structure and extend to side surfaces of the base layer, the auxiliary film covers the side surfaces of the OLED encapsulation layer.” Therefore, based on the closest prior art, the OLED encapsulation structure of independent claim 8 is not anticipated and would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781